            Case 1:18-cr-00669-JPO Document 218 Filed 02/08/21 Page 1 of 1


                              LAW OFFICE OF SAM A. SCHMIDT
                                      115 BROADWAY SUITE 1704
                                        NEW YORK, N.Y. 10006
                                                (212) 346-4666
                                        FACSIMILE (212) 346-4668
                                         e-mail lawschmidt@aol.com



  Sam A. Schmidt, Esq.




                                                               February 5, 2021

  Honorable J. Paul Oetken, USDJ
  United States Courthouse
  40 Foley Square
  New York, N.Y. 10007

          Re: United States v. Adonis Rodriguez
              18 Cr. 669 (JPO)

  Dear Hon. Judge Oetken:

          I an counsel for Mr. Rodriguez. Sentencing is presently scheduled for
  February 24, 2021 at 11 AM. Because of the pandemic, there have been delays in
  obtaining records and conferring with Mr. Rodriguez. I respectfully request that
  sentencing be postponed until the first or second week of April 2021. This is the
  first request for an adjournment for sentencing. The government has no objection
  to this request.

          Thank your for your Honor's consideration of this matter.
Granted.
The February 24, 2021 sentencing is hereby adjourned
to April 9, 2021, at 2:30 p.m.                          Sincerely,
  So ordered: 2/8/2021                                         Isl
                                                        Sam A. Schmidt
